        Case 3:19-cv-00029-SDD-EWD              Document 19-1       05/09/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

SHAWN BRISCOE                                      :        CIVIL ACTION

                                                   :        NO. 19-29-SDD-EWD
VERSUS
                                                   :        JUDGE SHELLY D. DICK

JAMES LEBLANC, ET AL                               :
                                              MAGISTRATE JUDGE
                                               ERIN WILDER-DOOMES
******************************************************************************
      MEMORANDUM IN SUPPORT OF RULE 12(b)(1) MOTION TO DISMISS

MAY IT PLEASE THE COURT:

        NOW COMES, through undersigned Assistant Attorney General, the Defendants, James

M. LeBlanc, Secretary of the Louisiana Department of Public Safety and Corrections (“DPS&C”),

and Timothy Hooper, Warden of Elayn Hunt Correctional Center (“EHCC”), who respectfully

move this Honorable Court to dismiss this suit pursuant to FED. R. CIV. P. 12(b)(1).

   I.      STATEMENT OF THE CASE

        This suit is a 42 U.S.C. § 1983 action brought by Shawn Briscoe (“Plaintiff”) against

Secretary James M. LeBlanc (“Defendant LeBlanc”) and Warden Timothy Hooper (“Defendant

Hooper”). At all times pertinent herein, plaintiff has been confined to the custody of the DPS&C

at EHCC, St. Gabriel, Louisiana.

        On February 3, 2018, plaintiff alleges that he was attacked by another inmate, and that two

corrections officers in the area failed to intervene and protect him from the assault, of which

plaintiff alleges to have suffered serious injury. As a result of the foregoing, Plaintiff brought the

instant suit under 42 U.S.C. §1983 on March 17, 2019, wherein he alleged that Defendants LeBlanc

and Hooper violated plaintiff’s rights under the United States Constitution and Louisiana

Constitution, were negligent under state law, and that the defendants are responsible under the


                                                  1
          Case 3:19-cv-00029-SDD-EWD                 Document 19-1          05/09/19 Page 2 of 6



doctrine of respondeat superior for the acts or omissions of the subordinate corrections officers

who were present for the alleged attack on the plaintiff.1 Plaintiff also alleges that Defendant

LeBlanc, as Secretary of DPS&C, is obligated by statute to pay any judgment entered against an

employee of DPS&C.2

    II.      LAW

             A. FED. R. CIV. P. 12(b)(1)

          Federal courts are courts of limited jurisdiction; without jurisdiction conferred by statute,

they lack the power to adjudicate claims.3 Under Federal Rules of Civil Procedure Rule 12(b)(1),

a claim is “properly dismissed for lack of subject-matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate” the claim.4 A court should consider a Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits. 5 Considering a Rule 12(b)(1)

motion to dismiss first “prevents a court without jurisdiction from prematurely dismissing a case

with prejudice.”6

          A motion to dismiss under Rule 12(b)(1) is analyzed under the same standard as a motion

to dismiss under Rule 12(b)(6).7 A complaint is subject to dismissal under Rule 12(b)(6) if it fails

“to state a claim upon which relief can be granted.”8 In reviewing a Rule 12(b)(6) motion, a court

must accept all well-pleaded facts in the complaint as true and view them in the light most




1
  Rec. Doc. 1.
2
  Id. at p. 12, ¶ 93.
3
  In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286–87 (5th Cir. 2012); Stockman v. FEC, 138
F.3d 144, 151 (5th Cir. 1998).
4
  Id.
5
  Id.
6
  Id.
7
  Benton v. U.S., 960 F.2d 19, 21 (5th Cir.1992).
8
  FED. R. CIV. P. 12(b)(6).

                                                       2
        Case 3:19-cv-00029-SDD-EWD                      Document 19-1           05/09/19 Page 3 of 6



favorable to the plaintiff.9 “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”10

            In ruling on a 12(b)(1) motion, however, “the court is permitted to look at evidence in the

record beyond simply those facts alleged in the complaint and its proper attachments.”11 A motion

to dismiss for lack of subject matter jurisdiction should only be granted if it appears certain that

the plaintiff cannot prove any set of facts in support of his claims entitling him to relief.12

            However, “[t]he burden of proof for a Rule 12(b)(1) motion to dismiss is on the party

asserting jurisdiction.”13 “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.”14 A pleading stating a claim for relief must contain “a short and

plain statement of the grounds for the court's jurisdiction[.]”15 In federal question cases, the party

must demonstrate a non-frivolous claim based on federal law.16 When a district court finds it lacks

subject matter jurisdiction, its determination is not on the merits of the case, and does not bar the

plaintiff from pursuing the claim in a proper jurisdiction.17

     III.      ARGUMENT

               A. 12(b)(1) MOTION TO DISMISS

            Plaintiff’s claims for monetary damages under §1983 and any other relief against

Defendant LeBlanc and Defendant Hooper in their official capacities are barred under both



9
  City of Clinton v. Pilgrim's Pride Corp., 632 F.3d 148, 152–53 (5th Cir. 2010).
10
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
11
   Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009), cert. denied, 558 U.S. 1111 (2009); Ramming
v. U.S., 281 F.3d 158, 161 (5th Cir. 2001) (stating that a court ruling on a Rule 12(b)(1) motion may evaluate “(1) the
complaint alone, (2) the complaint supplemented by undisputed facts evidenced in the record, or (3) the complaint
supplemented by undisputed facts plus the court's resolution of disputed facts.”).
12
    Wagstaff v. United States Dep't of Educ., 509 F.3d 661, 663 (5th Cir. 2007).
13
   Celestine v. TransWood, Inc., 467 Fed. Appx. 317, 318 (5th Cir. 2012).
14
   Id.
15
   Id.
16
   Gibbs v. Buck, 307 U.S. 66, 72 (1939).
17
   Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977).

                                                          3
        Case 3:19-cv-00029-SDD-EWD                   Document 19-1          05/09/19 Page 4 of 6



Louisiana Law and the Eleventh Amendment and should be dismissed pursuant to rule 12(b)(1)

the Federal Rules of Civil Procedure.

                        i.    SOVEREIGN IMMUNITY

        Under the Eleventh Amendment of the United States Constitution, a non-consenting state

is immune from any lawsuit seeking monetary damages or equitable relief brought in federal courts

by her own citizens or by the citizens of another state.18 Although Congress has the power to

abrogate this immunity through the Fourteenth Amendment, it has not done so as to claims for the

deprivation of civil rights under §1983.19 The Eleventh Amendment grants a state, or “arm of the

state,” sovereign immunity from a suit against it in federal court.20 To the extent that Plaintiff is

seeking monetary damages against the defendants in their official capacities, such claims are

barred by the Eleventh Amendment and should be dismissed. Neither a State, nor its officials

acting in their official capacities, are “persons” under § 1983.21 The United States Supreme Court

has specifically addressed the distinction between official capacity and individual capacity

lawsuits and made clear that a suit against a state official in an official capacity for monetary

damages is treated as a suit against the state and is therefore barred by the Eleventh Amendment.22

        In his First Amended Complaint, Plaintiff specifically notes that Defendants LeBlanc and

Hooper are being sued only in their official capacities. On the face of the Amended Complaint,

Plaintiff has failed to state an unbarred claim under § 1983 against Defendants LeBlanc and

Hooper in their official capacities, and all such claims against Defendants LeBlanc and Hooper

should be dismissed with prejudice for lack of subject matter jurisdiction.



18
   Edelman v. Jordan, 415 U.S. 651, 662-63 (1974).
19
   Quern v. Jordan, 440 U.S. 332, 345 (1979).
20
   Vogt. Bd. Of Comm’rs of Orleans Levee Dist., 294 F.3d 684, 688-89 (5th Cir. 2002)(citing Regents of the Uni. Of
Cal v. Doe, 519 U.S. 425, 429 (1997))/
21
   Will v. Michigan Dept. of State Police, 491 U.S. 58, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989).
22
   Hafer v. Melo, 502 U.S. 21, 25 (1991).

                                                        4
          Case 3:19-cv-00029-SDD-EWD             Document 19-1       05/09/19 Page 5 of 6



    IV.      CONCLUSION
          For the forgoing reasons, Plaintiff has failed to state a claim against Defendants LeBlanc

and Hooper. Plaintiff is barred from obtaining monetary damages from the defendants in their

official capacities, as Defendants are entitled to immunity pursuant to the Eleventh Amendment

from such official capacity claims.

          Accordingly, all claims against Defendants LeBlanc and Hooper should be dismissed with

prejudice, and at Plaintiff’s sole cost.

                                                 Respectfully submitted,

                                                 JEFF LANDRY
                                                 ATTORNEY GENERAL

                                           BY:     /s/ Jeffery A. “Beau” Wheeler, II_______
                                                 Jeffery A. “Beau” Wheeler, II (#37546)
                                                 Assistant Attorney General
                                                 Louisiana Department of Justice
                                                 Litigation Division, Civil Rights Section
                                                 1885 North Third Street, 4th Floor
                                                 Post Office Box 94005
                                                 Baton Rouge, Louisiana (70804-9005)
                                                 Telephone:       225-326-6300
                                                 Facsimile:       225-326-6495
                                                 E-mail:          WheelerJ@ag.louisiana.gov
                                                 Attorney for Defendants




                                                    5
       Case 3:19-cv-00029-SDD-EWD               Document 19-1       05/09/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of May, 2019 the foregoing was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.



                         _____/s/ Jeffery A. “Beau” Wheeler, II_______
                            Jeffery A. “Beau” Wheeler, II (#37546)
                                   Assistant Attorney General




                                                  6
